Citation Nr: 1133882	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease.

2. Entitlement to service connection for a right leg disorder.

3. Whether the severance of a separate 10 percent rating for service-connected degenerative joint disease of the lumbosacral spine, based upon clear and unmistakable error in a May 22, 2001, rating decision was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This appeal was denied in a June 2010 decision, which the Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (Joint Motion) was filed and granted by the Court in June 2011.  The appeal now returns to the Board for further consideration.

The Board notes that the record raises the claim of entitlement to service connection for a mood disorder, to include as secondary to service-connected
lumbosacral strain.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2010 decision the Board noted that the December 2005 rating decision, in addition to denying a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease, also severed service connection for degenerative joint disease of the lumbosacral spine and denied service connection for right leg, right buttock, right knee, right foot, and left knee pain and pain in the toes, all claimed as secondary to the Veteran's service-connected lumbosacral strain with degenerative joint disease.  In his May 2006 notice of disagreement (NOD), the Veteran specifically stated that he was appealing the 20 percent rating assigned for his service-connected lumbosacral strain with degenerative joint disease.  Thus, the Board determined that the issue of severance of service connection for degenerative joint disease of the lumbosacral spine and any issues pertaining to neurological disabilities due to the service-connected lumbar spine disability were not before the Board at that time.
 
However, the June 2011 Joint Motion states that a liberal reading of the May 2006 NOD reflects that the Veteran was also appealing the denial of service connection for a right leg disorder.  

The June 2011 Joint Motion also determined that the Board should consider whether the NOD could also be construed as including the severance of service connection for degenerative joint disease.  The Board notes that June 2005 rating decision declared that service connection was severed for degenerative joint disease; however, in fact, it was simply no longer listed separately as one of the Veteran's service-connected disabilities.  That is, the degenerative joint disease of the lumbar spine was incorporated into the disability of lumbosacral strain.  Therefore, in actuality, no severance of service connection occurred, and there was no issue of severance available for appeal.  Accordingly, the Board determines that it does not have jurisdiction over the issue of severance of service connection of degenerative joint disease of the lumbosacral spine because he is still service connected for this disability.

Nevertheless, the Board observes that the June 2005 rating decision did sever the separate 10 percent rating assigned for the service-connected degenerative joint disease, effective March 1, 2006.  The Board notes that the Veteran asserted that he was appealing the rating for his service-connected lumbosacral strain with degenerative joint disease and that a separate rating for degenerative joint disease could be for consideration in assessing the rating assigned for the service-connected lumbosacral strain.  Therefore, the Board finds that the Veteran's May 2006 NOD may be read to include the issue of whether the severance of the separate rating for degenerative joint disease was proper.

The Veteran has not been issued a statement of the case (SOC) that specifically addresses entitlement to service connection for a right leg disorder and whether the severance of a separate 10 percent rating for service-connected degenerative joint disease of the lumbosacral spine was proper.  Accordingly, these issues must be remanded so that the Veteran may be afforded due process by the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the increased rating issue, the Board observes that this issue is 
"inextricably intertwined" with the aforementioned service connection and severance issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's increased rating claim is impacted by the outcome of the service connection claim for a right leg disorder and the severance of the separate rating for service-connected degenerative joint disease, these claims are considered to be inextricably intertwined with the service connection claims.  Consequently, the claim of entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with degenerative joint disease must be remanded to the AOJ in accordance with Harris.

Additionally, the Board notes that the Veteran seeks regular treatment within the Wichita VA Medical Center (VAMC) and that the most recent VA treatment record is dated in November 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Thus, all VA treatment records from the Wichita VA facility dated from November 2009 onward must be obtained.  

Finally, the Board observes that the Veteran's most recent VA examination was conducted in November 2009, which was also the date of the last treatment record available for review.  Thus, the Board finds that, in order to have a complete picture of the current severity of the Veteran's service-connected lumbar spine disability, another VA examination should be conducted to assess the current nature and severity of the disability.

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Wichita VAMC dated from November 2009 to the present.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected lumbosacral spine with degenerative joint disease.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed, including range of motion measurements using a goniometer.  All neurological manifestations should be identified and the severity evaluated.  The examiner should document all subjective complaints and clinical findings in detail, including a discussion of the impact of the disability on the Veteran's work and daily activities and whether he experiences incapacitating episodes.  The examiner should also identify all diagnoses appropriate to the Veteran's lumbar spine symptoms.
  
3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated, to include all evidence received since the February 2010 supplemental SOC.  If the claim remains denied, the Veteran and his representative should be issued another supplemental SOC.  An appropriate period of time should be allowed for response.

4. Issue an SOC with respect to the denials of entitlement to service connection for right leg pain and whether the severance of a separate 10 percent rating for service-connected degenerative joint disease of the lumbosacral spine based on clear and unmistakable error in a May 22, 2001, rating decision was proper.  An appropriate period of time should be allowed for response.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

